UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Commission File Number 000-51305 HERITAGE FINANCIAL GROUP (A Maryland Corporation) IRS Employer Identification Number 38-3814230 721 N. Westover Blvd., Albany, GA 31707 229-420-0000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated fileroAccelerated filer o Non-accelerated filerxSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act).Yes oNox Indicate the number of shares outstanding of each issuer’s classes of common equity, as of the latest practicable date:At November 14, 2011, there were 8,712,140 shares of issuer’s common stock outstanding. HERITAGE FINANCIAL GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 3 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2ecember 31, 2010 6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 8 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS. 9 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 62 ITEM 4. CONTROLS AND PROCEDURES 65 PART II - OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 66 ITEM 1A RISK FACTORS 66 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 66 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 66 ITEM 4 (REMOVED AND RESERVED) 66 ITEM 5 OTHER INFORMATION 66 ITEM 6 EXHIBITS 67 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) Unaudited September 30, Audited December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Federal Home Loan Bank Stock, at cost Other equity securities, at cost Loans held for sale Loans Covered loans - Less allowance for loan losses Loans, net Other real estate owned Covered other real estate owned - Total other real estate owned FDIC loss-share receivable - Premises and equipment, net Premises held for sale Accrued interest receivable Goodwill and intangible assets Cash surrender value of bank-owned life insurance Other assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, par value; $0.01; 5,000,000 and 1,000,000 shares authorized; none issued, respectively - - Common stock, par value $0.01; 45,000,000 and 25,000,000 shares authorized; 8,712,140and 8,710,511 shares issued, respectively 87 87 Capital surplus Retained earnings Accumulated other comprehensive loss, net of tax of $647and $2,609 ) ) Unearned employee stock ownership plan (ESOP) shares, 452,348and 492,320 shares ) ) Total stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index HERITAGE FINANCIAL GROUP, INC AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2011 and 2010 (Dollars in Thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest income Interest and fees on loans $ Interest on loans held for sale 45 6 99 6 Interest on taxable securities Interest on nontaxable securities Interest on federal funds sold 16 11 45 38 Interest on deposits in other banks 93 25 Interest expense Interest on deposits Interest on other borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Other service charges, commissions and fees Brokerage fees Mortgage origination fees Bank-owned life insurance Gain on sales of securities 71 Bargain purchase gain - - Accretion FDIC loss share receivable - - Other 25 19 57 Noninterest expense Salaries and employee benefits Equipment Occupancy Advertising and marketing Legal and accounting Consulting and other professional fees 71 Directors fees and retirement Telecommunications Supplies 98 Data processing fees (Gain) loss on sales and write-downs of other real estate owned ) - ) Foreclosed asset expenses FDIC insurance and other regulatory fees Impairment loss on intangible asset - - Acquisition related expenses Deposit intangible expense Other operating Income (loss) before income taxes ) ) Applicable income tax (benefits) ) ) Net income (loss) $ $ ) $ $ Earnings per common share: Basic earnings (loss) per share $ $ ) $ $ Diluted earnings (loss) per share $ $ ) $ $ Weighted average-common shares outstanding: Basic Diluted See Notes to Consolidated Financial Statements. 4 Index HERITAGE FINANCIAL GROUP, INC AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Unaudited) For the Three and Nine Months Ended September 30, 2011 and 2010 (Dollars in Thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net income (loss) $ $ ) $ $ Other comprehensive income: Accretion of realized gain on terminated cash flow hedge, net of tax of $20 and $35 for the quarter and $80 and $106 for the year to date, respectively ) Unrealized holding gains on investments arising during the period, net of tax of $885and $777 for the quarter and $2,308 and$1,226 for the year to date, respectively Reclassification adjustment for investment gains included in net income, net of tax of $85 and $28 for the quarter and $266 and $92 for the year to date , respectively ) Total other comprehensive income Comprehensive income $ See Notes to Consolidated Financial Statements. 5 Index HERITAGE FINANCIAL GROUP, INC. AND SUBSIDIARY
